Citation Nr: 1205087	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-16 860	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee arthritis, as secondary to the service-connected left knee disability.

2.  Entitlement to an initial compensable rating for scars of the left knee prior to March 9, 2011, and to an initial disability rating in excess of 10 percent thereafter.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service, including periods from August 1979 to August 1982, from December 1988 to March 1989, from February 1996 to March 1996 and from June 1996 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2007, a Decision Review Officer (DRO) hearing was held.  In June 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are included in the claims file. 

In September 2011 the Board rendered a decision dismissing a claim for compensation under 38 U.S.C.A. § 1151  for degenerative joint disease of the left knee and a claim for a rating in excess of 30 percent for left knee instability, because the Veteran had properly withdrawn those issues.  That decision denied a rating a rating in excess of 10 percent for degenerative joint disease of the left knee but granted an extension beyond December 1, 2006 of the temporary total evaluation based on surgical or other treatment necessitating convalescence for the left knee through February 28, 2007.  The claims for service connection for right knee arthritis, as secondary to service-connected left knee disability, and for an initial compensable rating for scars of the left knee were remanded for evidentiary development.  

Thereafter, the Veteran failed to attend a scheduled VA examination, as requested in the 2011 Board remand (which will discussed below).  Nevertheless, in pertinent part, a November 2011 granted a 10 percent rating for scars of the left knee, effective March 9, 2011.  

Then, the RO issued a Supplemental Statement of the Case (SSOC) in September 2011, as instructed in the Board remand.  That SSOC addressed both of the remaining issues but also addressed entitlement to a rating in excess of 30 percent for left knee instability.  However, as noted in the September 2011 Board decision, that claim (and the claim for compensation under 38 U.S.C. § 1151 for left knee disability) was dismissed because the Veteran had, in writing in June 2011, withdrawn that matter from appellate consideration.  This was also acknowledged at the June 2011 travel Board hearing.  Accordingly, the issue of addressed entitlement to a rating in excess of 30 percent for left knee instability is not now before the Board.  

The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has arthritis of the right knee which is unrelated to his service-connected arthritis and instability, as well as scarring, of the left knee.  

2.  Prior to March 9, 2011, none of the scars of the Veteran's left knee were shown to be other than superficial and non-symptomatic, except that the nonservice-connected scar of the left knee from pre-service left knee surgery was depressed with some loss of underlying tissue, and there was no persuasive evidence that any scarring was tender or painful. 

3.  Since March 9, 2011, one of the scars of the Veteran's left knee is objectively shown, on examination, to be painful and although he testified that all three scars are painful or tender to touch, only two scars on the left knee are service-connected.  


CONCLUSIONS OF LAW

1.  Disability of the right knee, including arthritis, is not proximately due to or the result of, or aggravated by, the service-connected disability of the left knee.  38 C.F.R. § 3.310 (2010).  

2.  The criteria for an initial compensable rating for scars of the left knee prior to March 9, 2011, are not met.  38 U.S.C.A. § 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Code 7804, effective August 30, 2002; and Diagnostic Codes 7801 - 7805, effective October 23, 2008.  

3.  The criteria for an initial evaluation in excess of 10 percent for scars of the left knee since March 9, 2011, are not met.  38 U.S.C.A. § 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801 - 7805, effective October 23, 2008.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claim for service connection for right knee disability, the Veteran was provided with pre-adjudication VCAA notice by letter, dated in August 2007.  He was notified of the evidence needed to substantiate the claim of secondary service connection, i.e., evidence of a current disability, his having a service-connected disability, and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection claim and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim for the initial rating(s) for scars of the left knee, this appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) in May 2011, with the initial April 2011 rating assigning a noncompensable rating for left knee scars upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

In 2004 and again in August 2007 the Veteran was provided with a copy of his complete claim file, as he requested.  Some of his service treatment records (STRs) are on file, and his VA treatment records are on file, as are records of postservice private treatment and evaluation for the disabilities herein at issue.  

In the September 2011 Board remand it was stated that the November 2007 VA examiner did not offer an opinion based on what was felt to be an adequate rationale.  It was also stated that a scar on the medial/superior aspect of the knee was painful but that the "examiner noted that the scar was not painful, despite the Veteran's report of pain."  Moreover, it was indicated that the April 2007 and March 2010 VA examinations were inadequate because the former did not evaluate the scars and the latter noted only one scar rather than three.  Thus, additional examination was warranted. 

To comply with the Board remand, the Veteran was provided notice by RO letter dated September 22, 2011, that an additional examination would be scheduled and that it was his duty to attend the examination.  He was further notified that if he did not attend the examination, his claims could be denied.  That letter was not returned as undeliverable.  He was then scheduled for a VA examination but, without explanation, he failed to attend the examination.  In this regard, a report of contact on file shows that on October 31, 2011, a phone call was place to the Veteran but that there was no answer and that there was no answering machine on which to leave a message.  Accordingly, the RO confirmed and continued the denial of the claims for service connection for right knee disability; however, a November 2011 rating decision awarded an initial 10 percent disability rating for scars of the left knee, effective March 9, 2011 (date of VA examination). 

The Court has held that where there has not been compliance with a Board remand, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, here, the RO has undertaken all required actions to comply with the September 2011 Board remand.  Specifically, additional VA outpatient treatment records were obtained, as requested in the Board's remand.  The RO also undertook all necessary steps to afford the Veteran the VA examination requested in the September 2011 remand.  However, the Veteran failed to attend the examination.  

In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   Furthermore, substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)). Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 176 - 77 (2005) it was held "that [38 C.F.R. § ]3.655(b) controls when [] a claimant refuses to report for a VA examination scheduled in connection with an original claim" and that, under 38 C.F.R. § 3.655(b), "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."   

Accordingly, the Board finds that there has been substantial compliance with the 2011 Board remand and that both of the remaining claims must be adjudicated on the basis of the evidence of record, despite the Veteran's failure to attend the examination requested by the RO's attempt to comply with the 2011 Board remand.  

Additionally, at the June 2011 travel Board hearing the Veteran indicated that he would attempt to obtain a medical opinion which was favorable to his claim for service connection for a right knee disability.  However, no such opinion has been submitted into evidence.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The STRs show that in May 1979 the Veteran had a well healed scar on the lateral aspect of the left knee.  An April 1991 examination for commission in the Army found a surgical scar on the Veteran's left knee.  In an adjunct medical history questionnaire it was noted that at age 17 he had torn a ligament during high school football and had had a successful knee operation, with no problems since.  

On VA examination in 1983 it was reported that the Veteran's pre-service left knee surgery had been a lateral meniscectomy and repair of collateral ligaments.  He reported that during service he had noticed an increase "in the pain in the right knee" intermittently and that his knee popped out of joint at times.  It was felt that he was probably having subluxation of "that" joint.  On physical examination he had a 12 cms. operative scar on the lateral aspect of the left knee at the para-patellar line with depression of almost 2 cms. and there was subcutaneous loss of tissue.  There was no muscle atrophy.  He had full flexion and extension, without difficulty and could do a deep knee bend without pain or crepitus.  

On VA examination in 1984 it was reported that the Veteran had reinjured his left knee during service.  On examination his pre-service incisional scar was again noted to be well healed, and it was non-adherent and non-tender.  Leg lengths were equal and there was no muscular atrophy or weakness of the lower extremities.  

On VA examination in 1986 the Veteran had a barely perceptible limp and was cautious with his left leg.  The 6 inch curved, lateral, incisional left knee scar swung anteriorly in the distal portion.  There was no quadriceps atrophy but there was a little variation in the development of the quadriceps.  The comment was that he had borderline left knee instability, probably posterior and medial ligament laxity, and probably mild degenerative changes. 

On VA examination in May 2004 the Veteran reported having torn a left calf muscle on active duty, apparently in the reserves, in 2003.  His left knee complaints were pain, weakness, swelling, stiffness, instability and giving-way, as well as occasional locking.  No right knee complaints were recorded.  He rarely used either his hinged or his elastic left knee brace.  He had been advised to have further surgical left knee intervention.  On examination of both knees, he had mild subpatellar effusion and mild medial and lateral instability of the right knee, with flexion of the right knee to only 110 degrees prior to repetitive action and to only 90 degrees after repetitive action.  He had moderately severe deformities of the left knee consistent with an oseteoarthritic condition.  The examiner stated that without resorting to speculation, it was difficult to determine what percentage of the Veteran's left knee problem was due to active service. Since he was asymptomatic until his third injury, during active duty in 1988, most of his left knee condition was probably secondary to his military service. 

On VA examination in May 2006 the left knee surgical scar was described as being 5.5 inches by 0.5 inches on the lateral aspect of the left knee and as being well healed.  

A report from a VA physician shows that the Veteran had additional left knee surgery later in May 2006 consisting of anterior cruciate ligament reconstruction.  

On VA examination in April 2007 it was reported that the Veteran could stand more than one but less than three hours and could walk 1/4 mile.  He reported having, pain, weakness, instability, and giving-way of the left knee.  His gait was antalgic.  On examination there was no instability of the left knee and no abnormality of the right knee was reported.  There were three scars on the left knee.  One scar was a 0.7 cm. by 0.7 cm. "X" shaped arthroscopic scar on the medial and superior aspect of the left knee.  There was a 4.7 cms. by 0.2 cm. well healed surgical scar below the left patella.  There was a 15.5 cms. by 0.7 cm. well healed "curved" scar on the lateral aspect of the knee.  

At the July 2007 DRO hearing the Veteran's testimony was directed to the effective date for a temporary total rating based on convalescence and the severity of his service-connected left knee disability.  

VA outpatient treatment (VAOPT) records show that in October 2007 the Veteran reported that his right knee pain had been worsening, particularly over the past two months.  

On VA examination in November 2007, by a physician, only the Veteran's VA medical records were reviewed.  His history of surgery on his left knee was reported.  On physical examination his gait was described as normal.  There was no evidence of abnormal weight-bearing.  Range of motion of each knee was also reported.  With respect to the question of whether right knee disability was related to arthritis of the "right" knee from prior injury and surgical repair it was stated that it "is less likely as not (less than 50\50) probability) caused by or a result [there]of."  It was noted that physical findings and X-ray of the right knee showed minimal arthritis.  

A May 2009 VAOPT record shows that X-rays revealed moderate left knee arthritis and mild right knee arthritis.  

On official examination in March 2010 range of motion testing and stability of the ligaments of both knees was done.  The Veteran's gait was normal and there was no sign of abnormal weight-bearing.  He complained of left knee pain.  It was reported that there was a 5 cms. by 0.1 cm. linear surgical scar on the left knee.  The texture of the skin was normal and there was no tenderness of the scar on examination. There was no adherence of the scar to underlying tissue.  There was no frequent loss of covering of the skin over the scar, e.g., from ulceration or skin breakdown.  The scar was not elevated or depressed.  The scar was superficial, meaning there was no underlying soft tissue loss or damage.  The scar was not indurated or inflexible and was not deep.  It was not inflamed or keloid and it was without edema.  The color of the scar was normal, compared to normal areas of the skin.  With respect to limitation of motion or limitation of function as related to the scar, these were normal.  

On VA examination on March 9, 2011, the Veteran's claim file was not reviewed but his medical records were reviewed.  The Veteran had a 4 cm. long scar which was 0.2 cm. wide at the maximum width.  It involved an area of less than 6 sq. inches (39 sq. cms.).  It was not painful and there were no signs of skin breakdown.  It was superficial and without inflammation or edema and it was not keloid.  There were no other disabling effects from, as diagnosed, this surgical scar of the left knee.  

The Veteran also had another postoperative scar which was 0.7 cms. by 0.7 cm. in an "X" shape from arthroscopic surgery on the medial and superior aspect of the left knee.  There was no skin breakdown or report of pain.  It involved an area of less than 6 sq. inches (39 sq. cms.).  It was superficial and without inflammation or edema and it was not keloid.  There were no other disabling effects from, as diagnosed, this surgical scar of the left knee.  

There was a third postoperative scar on the lateral aspect of the left knee which was 13.5 cms. by 0.7 cm., well healed, and curved.  There was no skin breakdown or report of pain.  It involved an area of less than 6 sq. inches (39 sq. cms.).  It was painful but it was superficial and without inflammation or edema and it was not keloid.  There were no other disabling effects from, as diagnosed, this surgical scar of the left knee.  With respect to an effect on occupation, it was reported that there was no significant effect.  

In conclusion, it was reported that there was no functional or employment limitation related to these scars.  

At the June 2011 travel Board hearing the Veteran testified that his left knee scars were constantly painful or tender to touch. Page 4 of the transcript of that hearing.  He conceded that one of the scars on his left knee was from his pre-service left knee surgery.  This scar was on the lateral aspect of his left knee.  Page 5.  He had not had problems with his right knee until he developed disability due to his service-connected left knee disabilities, including arthritis.  Due to his service-connected left knee disabilities he had had to place greater weight-bearing on his right lower extremity, i.e., he favored his left knee.  Page 10.  He disputed the recent opinion of a VA examiner that his right knee disability was less likely than not due to the service-connected left knee disabilities.  Page 11.  He further indicated that he would be able to obtain a "countering" medical opinion from an outside physician. Pages 11 through 13.  

Service Connection For Right Knee Arthritis, As Secondary To Service-Connected Left Knee Disability

Principles Of Service Connection

38 C.F.R. § 3.310(a) and (b) provide that disability which is proximately due to or the result of a service-connected disorder will be service-connected; and that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disability will be service connected.  

Analysis

It is not shown that the Veteran had any right knee pathology or symptomatology during active service.  Fairly interpreted, the 1983 VA examination notation of symptoms pertaining to the right knee were a clerical or typographical error inasmuch as the entirety of that examination otherwise referred to only the left knee.  

The Board acknowledges that it must consider the Veteran's lay statement that he has experienced right knee problems since his service-connected arthritis and instability of the left knee have worsened.  Since lay statements may be sufficient to establish a nexus, the Board must consider the competency and credibility of the Veteran's lay statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  However, as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the Veteran can attest the onset of right knee pain in relation to the time frame of the progressive severity of his symptoms from arthritis and instability of the service-connected left knee.  However, he does not have the training, education or expertise to attest to or render an opinion that his now documented right knee arthritis is the result of abnormal weight-bearing resulting from his service-connected left knee disabilities.  In this regard, while there is some evidence of an abnormal gait and the use of supportive aids, as recently as the March 2010 examination it was found that his gait was normal and that there was no evidence of abnormal weight-bearing.  

In contrast, the VA examiner in 2007, when the Veteran's gait was again described as normal, rendered a negative opinion.  That examination was conducted by a physician and, so, that examiner had the medical training and credentials to render a competent medical opinion as to causation and etiology of the claimed right knee disability, including right knee arthritis.  Although the Veteran was invited to and provided the opportunity to submit a favorable medical opinion, there is no contrary medical opinion of record.  

Additionally, the probative value of the Veteran's lay opinion is undermined by objective clinical evidence of his having had no abnormality weight-bearing for at least many years during the progression of his service-connected left knee disabilities of arthritis and instability.   This objective evidence has not always been consistent, but even this lack of consistency weighs against the probative value of the Veteran's lay opinion since it consisted of objective notations as to the Veteran's weight-bearing or gait, indicating that contrary to the picture that the Veteran wishes to convey, that he has only sometimes evidenced an antalgic gait and abnormality weight-bearing and has not had consistently demonstrated these symptoms.  

While the Board was not satisfied with the adequacy of the November 2007 examination, the Veteran's failure to submit other, favorable, medical evidence and his failure to attend a scheduled VA examination, require the Board to find that the probative value of the examiner's opinion vastly exceeds that of the Veteran's own lay opinion.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current diagnosed right knee arthritis is proximately due to or the result of, or aggravated by, his service-connected arthritis and instability, as well as scarring, of the left knee.  The evidence of record is not in relative equipoise.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 

Ratings For Scars Of The Left Knee

The Board observes that the Veteran did not file a written, formal claim for service connection for scars of the left knee.  A January 2011 deferred rating decision noted that an April 2007 VA examination had found that he had three scars of the left knee.  Accordingly, the Board will accept the April 2007 VA examination report as that claim for a separate rating for left knee scars.  

In this regard, effective October 23, 2008, the rating criteria for the evaluation of scars were changed.  

On January 20, 2012, but effective retroactively to October 23, 2008, 38 C.F.R. § 4.118 was revised to clarify that as to claims filed before the October 23, 2008, revision of the criteria for rating scars but not rated prior to October 23, 2008, should be rated under the old criteria subject to the right to request review under the new criteria that became effective October 23, 2008, for rating scars even if there is no worsening and this encompasses claims that have received an initial rating but are still pending in the appeals process.  77 Fed.Reg. 2909, 2010 (January 20, 2012).  

In order to review the record in the light most favorable to the Veteran as the applicability of the revised criteria was recently clarified, the Board will consider the rating criteria in effect prior to and as of October 23, 2008, in adjudicating this claim.  


General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings). 

Scar Rating Criteria

Under the rating criteria in effect prior to October 23, 2008, DC 7804 provided that scars which were superficial, tender and painful on objective demonstration warranted a 10 percent evaluation.  DC 7803 provided that scars that were superficial, poorly nourished, with repeated ulceration warranted a 10 percent evaluation.  DC 7805 provided that other scars were rated on the basis of limitation of function of part affected. 

Under the rating criteria that became effective October 23, 2008, DC 7804 provides that scars that are unstable or painful warrant a 10 percent rating if there are one or two such scars.  If there are three or four such scars, a 20 percent rating is warranted; and a maximum 30 percent rating is warranted if there are five or more such scars.  Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable. 

Under the rating criteria that became effective October 23, 2008, DC 7800 sets for rating criteria for evaluations based on disfigurement (on the basis of the number of characteristics of disfigurement) due to burn scars, scars due to other causes, or other disfigurement of the head, face, or neck.  

Under the rating criteria that became effective October 23, 2008, DC 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating if involving an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  

Under the rating criteria that became effective October 23, 2008, DC 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating if involving an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  

Under the rating criteria that became effective October 23, 2008, DC 7805 provides that as to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, evaluate any disabling effect(s) not considered in a rating provided under DCs 7800 through 7804 under an appropriate DC.  

Analysis

An Initial Compensable Rating For Scars Of The Left Knee Prior to March 9, 2011

The 1983 VA examination found that the Veteran had a 12 cms. postoperative scar on the lateral aspect of the left knee which was depressed and caused a loss of tissue, although it was not observed to be otherwise symptomatic, including not being painful.  However, this scar was a residual of the Veteran's pre-service surgery for a high school football injury, and so this scar is not service-connected. 

It was not until 2006 that he had a second surgical procedure on his left knee.  Prior to this, even the pre-service surgical left knee scar was described on examination in 1984 as being well healed, non-adherent and non-tender.  Subsequently, on VA examination in April 2007 all three scars were described as well healed.  Additionally, on examination in March 2010 the left knee scarring was described as non-adherent, non-tender, not indurated, not inflexible, not inflamed, not keloid, non-edematous, and without loss of covering of skin from any possible ulceration or skin breakdown.  Moreover, the coloration of the scarring was normal.  Significantly, it was specifically stated that there was no impairment of motion of function of the left knee from any scarring.  

Given the record as it stands, prior to the March 9, 2011, there was no evidence of any scarring of the Veteran's left knee that was in any way symptomatic or productive of any functional impairment or disability, other than some depression and loss of underlying tissue from the scar due to the nonservice-connected pre-service left knee surgery.  

For all of the foregoing reasons, the Board finds that during this appeal prior to March 9, 2011, the service-connected scarring of the left knee was not compensably disabling and, so, there is no basis for additionally staged ratings of the disability under consideration, pursuant to Hart (cited above); and that a compensable disability rating for left knee scarring prior to March 9, 2011, must be denied. 

A Rating In Excess of 10 percent For Scars Of The Left Knee Since March 9, 2011

Initially, the Board must note that at the time of the September 2011 Board remand it was stated that there was a contradiction within the report of the March 9, 2011, VA examination.  However, upon further review of the report of that examination the Board finds that the evidence is clear that the Veteran reported that only one of the scars on his left knee was painful.  In fact, this was the scar on the lateral aspect of his left knee from his preservice left knee surgery.  

As noted above, this was the scar on the lateral aspect of his left knee from his preservice left knee surgery.  Neither of the other two scars of the left knee was noted to be symptomatic in any way or to be productive of any disabling effects.  Consequently, even on this basis a compensable rating is not warranted. 

However, at the Board hearing in June 2011 the Veteran testified that all three of his scars were constantly painful.  This is simply not consistent with the clinical evidence of record.  Rather, repeated examinations have specifically noted that the two service-connected scars of the left knee are not tender or painful and are not unstable.  In any event, even giving credence to the Veteran's recent testimony, unsupported as it is by the contrary clinical evidence, this means that he has only two scars of the left knee which are painful.  Under the schedular rating criteria which became effective October 23, 2008, having no more than two painful scars warrants a maximum rating of no more than the current 10 percent rating in effect, in the absence or either or both scars also being unstable.  See 7804.  

For these reasons, the Board finds that during this appeal since March 9, 2011, the service-connected scarring of the left knee has not been more than 10 percent disabling and, so, there is no basis for additionally staged ratings of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 10 percent for left knee scarring since March 9, 2011, must be denied. 

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability level and symptomatology due to the left knee scarring to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including the type and duration of past treatment, the amount of skin area involved and whether such areas are exposed or non-exposed, as well as numerous symptoms and physical findings relating to scars, the number scars, and the location of scarring.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to this service-connected disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the rating schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected left knee scarring, primarily a painful scar, is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

(The Order follows on the next page.)


ORDER

Service connection for right knee arthritis, as secondary to the service-connected left knee disability, is denied.  

An initial compensable rating for scars of the left knee prior to March 9, 2011, is denied.  

An initial evaluation in excess of 10 percent for scars of the left knee since March 9, 2011, is denied.  


____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


